DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonteneau et al. (EP0975060).
With regard to claim 1, Fonteneau teaches, as shown in figures 1-7 and taught in paragraphs 2 and 21: “An electrical cable assembly comprising: a wire assembly 3, the wire assembly 3 including: one or more electrical wires, the electrical wires conduct electrical signals; a first sleeve covering the electrical wires; an electrical connector (1, 2, 9, and 10) including: electrical contacts, the electrical contacts conduct electrical signals, the electrical contacts connected to the electrical wires; an insulator 2, the insulator 2 holds the electrical contacts; a shell 9 and 10, 
With regard to claim 2, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as shown above.
Fonteneau also teaches, as shown in figure 6: “wherein the extension 4 is planar”.

With regard to claim 3, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as shown above.
	Fonteneau also teaches, as shown in figures 1-6: “wherein the extension 4 is integral
with the shell”.

With regard to claim 9, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as shown above.
Fonteneau teaches, as shown in figures 1-6: “wherein a non-conductive layer (outer surface of 2 in figure 6) is located over the insulator 2”.

With regard to claim 10, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as shown above.


With regard to claim 13, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as shown above.
Fonteneau also teaches, as shown in figures 6-7: “wherein the extension 4 includes a second opening (where the right-most 3 extends through 4 in figure 6)”.

With regard to claim 14, Fonteneau teaches: “The electrical cable assembly as in claim 13”, as shown above.
Fonteneau also teaches, as shown in figures 6-7 and taught in paragraph 2: “further including a second wire assembly (right-most 3 in figure 7), the second wire assembly including one or more electrical wires, the electrical wires conduct electrical signals, a second sleeve covering the electrical wires, the second wire assembly is located in the second opening”.

With regard to claim 15, Fonteneau teaches: “The electrical cable assembly as in claim 14”, as shown above.
Fonteneau also teaches, as shown in figures 6-7: “wherein the second wire assembly has a second bend, the second bend has a second radius, the extension 4 maintains the second radius”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fonteneau et al. (EP0975060) in view of Noorily et al. (4,619,494).
With regard to claim 4, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as shown above.
Fonteneau does not teach: “wherein the shell provides EMI protection”.
However, in the same field of endeavor before the effective filing date of the claimed invention, Noorily teaches, as shown in figure 2 and taught in column 1 lines 54-55: “wherein the shell 14 and 18 provides EMI protection”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Noorily with the invention of Fonteneau in order to provide shielding for the connector (Noorily, column 1 lines 54-55).

With regard to claim 5, Fonteneau as modified by Noorily teaches: “The electrical cable assembly as in claim 4”, as shown above.
Noorily also teaches, as shown in figure 2 and taught in column 7 lines 3-8: “wherein the first sleeve 22b provides EMI protection”.

With regard to claim 6, Fonteneau as modified by Noorily teaches: “The electrical cable as in claim 5”, as shown above.
Noorily also teaches, as shown in figure 2 and taught in column 7 lines 54-62: “wherein the first sleeve 22b is electrically connected to the shell (14 and 18 through shield wall 75 in figure 2)”.

With regard to claim 7, Fonteneau as modified by Noorily teaches: “The electrical cable assembly as in claim 6”, as shown above.
Noorily also teaches, as shown in figure 2 and taught in column 7 lines 54-62: “wherein the first sleeve 22b is electrically connected to the shell with a conductive layer 22b”.

With regard to claim 8, Fonteneau as modified by Noorily teaches: “The electrical cable assembly as in claim 7”, as shown above.
Noorily also teaches, as shown in figure 7: “wherein a non-conductive layer 22a is located over the conductive layer 22b”.


Fonteneau does not teach: “the shell provides EMI protection… the first sleeve and second sleeve are electrically connected to the shell”.

Noorily does not teach a second wire assembly having a sleeve electrically connected to the shell. However, when combining Fonteneau with Noorily, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to also connect the second sleeve to the shell as well in order to better shield the connector (Noorily, column 1 lines 54-55).

With regard to claim 17, Fonteneau as modified by Noorily teaches: “The electrical cable assembly as in claim 16”, as shown above.
Fonteneau also teaches, as shown in figure 6: “wherein the extension 4 is planar”.

With regard to claim 18, Fonteneau as modified by Noorily teaches: “The electrical cable assembly as in claim 16”, as shown above.
Fonteneau also teaches, as shown in figure 6: “wherein the extension 4 is integral with the shell”.


Fonteneau also teaches, as shown in figures 6-7: “wherein the first opening is circular”. 

With regard to claim 20, Fonteneau as modified by Noorily teaches: “The electrical cable assembly as in claim 16”, as shown above.
Fonteneau also teaches, as shown in figure 6: “wherein the connector includes an attachment mechanism (springs at either end of 1 in figure 6)”.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fonteneau et al. (EP0975060).
With regard to claim 11, Fonteneau teaches: “The electrical cable assembly as in claim 1”, as
shown above.
	Fonteneau does not teach: “further including a second connector”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first connector in order to be able to connect more devices together. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 12, Fonteneau teaches: “The electrical cable assembly as in claim 11”, as shown above.
.

Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. With regard to claim 1, applicant argues that “the wire assembly exits the shell and passes through the first opening” is not taught by Fonteneau.  The Examiner respectfully disagrees, because the wire assembly 3 identified above exits the shell (9 and 10) identified above and passes through the first opening (where 3 extends through 4 in figure 6).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, the applicant argues that Fonteneau does not disclose a first and second sleeve that provides EMI protection or the first and second sleeve connected to the shell.  However, the feature of a sleeve connected to a shell was disclosed by Noorily.  Similarly, applicant argues that Noorily does not disclose the second sleeve connected to the shell.  However, Fonteneau teaches two wire assemblies.  As indicated above, it is in combining the sleeve 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831